Citation Nr: 1642517	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  05-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a blood disorder, claimed as hypogammaglobulinemia, common variable immune deficiency (CVID), undifferentiated connective tissue disease, lupus, and bone marrow suppression.


(The Veteran's appeal of his claims seeking an increased rating for a prostate disability; a combined disability rating in excess of 50 percent prior to September 13, 2013; a total disability rating based on individual unemployability (TDIU); an earlier effective date for a compensable rating for a right kidney disability; and an earlier effective date for the grant of service connection for abdominal scars are addressed in a separate, concurrently-issued Board decision.)  


REPRESENTATION

The Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran reports serving on active duty from February 1978 to February 1982; other records indicate his period of active service ceased in August 1991.  Clarification of the dates of the Veteran's active service is requested, below.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The above issue was previously before the Board in October 2009, October 2012, June 2013, and April 2014.

The Veteran testified regarding his service connection claim for a blood/immunological disorder during RO formal hearings conducted in April 2007 and July 2013, and during Board hearings conducted in June 2009 and November 2015 by two of the undersigned Veterans Law Judges (VLJs).  

In a letter issued in July 2016, the Veteran was advised that because he had participated in two Board hearings, conducted by two different VLJs, his appeal of the issue covered in both hearings would be decided by a panel of three VLJs, the two VLJs who had conducted his prior Board hearings and a third panel member.  The letter further informed the Veteran that he had the right to participate in a third Board hearing, conducted by this third panel member.  However, in July 2016, the Veteran responded that he waived his right to participate in this third Board hearing, allowing the Board to proceed with an adjudication of his claim.  

For the reasons set forth below, this appeal is REMANDED to the RO. VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that the dates of the Veteran's period of active service are unclear and not easily ascertained, as no DD Forms 214 are of record. When submitting his initial formal service connection claim form in 2002, the Veteran reported entering service in February 1978 and separating from active service in February 1982, further indicating he had no subsequent active service.  However, several VA-generated forms of record indicate that the Veteran's verified active service spans from February 1978 to August 1991.  Accordingly, further efforts to determine the Veteran's period of active service is required, and if the Veteran did indeed have active service from February 1982 to August 1991, the Veteran's service treatment records (STRs) from that period of service must be obtained.  

Further, as the Veteran testified during his November 2015 Board hearing that he has unsuccessfully sought disability benefits due to his claimed immunological disorders from the Social Security Administration (SSA), efforts to obtain the administrative decision and all medical evidence relied upon when rendering this decision must be made.  

Lastly, although other claims were developed and adjudicated while the case was in remand status, the development for the blood disorder claim that was requested in the Board's April 2014 remand was not completed.  This includes sending a notice letter regarding secondary service connection, certain VA records, and a medical opinion addendum.  Thus, this development, including an addendum to the January 2013 and August 2013 VA medical opinions addressing the etiology of the Veteran's claimed blood/immunological disorders must be obtained, which should be amended to include review of the medical evidence added to the record since these opinions were rendered, to include any newly obtained STRs.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete service personnel records, to include all DD Forms 214, and ascertain the dates of the Veteran's period(s) of active service.  If the Veteran had active service beyond February 1982, obtain the related STRs.  

2.  Obtain the SSA decision regarding the Veteran's claim for disability benefits, as well as all medical records relied upon.  If the decision and/or medical records are deemed unavailable, so inform the Veteran.  

3.  Complete the development requested by the Board when remanding this claim in April 2014, with regards to a notice letter, VA treatment records, and an addendum opinion for the blood disorder claim.

4.  Finally, readjudicate the Veteran's service connection claim for a blood/immunological disorder.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
             APRIL MADDOX                                               A. JAEGER
	        Acting Veterans Law Judge                                Veterans Law Judge
        Board of Veterans' Appeals                          Board of Veterans' Appeals




	                         __________________________________________
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


